On the settlement of the order on these appeals, the order submitted by the respondent has been signed. This order, which modifies the order resettling the judgment and the resettled judgment, both entered December 2, 1958, in accordance with the memorandum decision filed herein on October 20, 1959, dismisses the appeal from the original judgment entered November 7, 1958, *885and affirms the order entered December 12, 1958, correctly carries out the intent of the memorandum decision. Concur — Breitel, J. P., Yalente, McNally, Stevens and Bastow, JJ.